 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnited Food and Commercial Workers InternationalUnion,LocalUnion 23,AFL-CIO-CLCandVic'sMarkets, Inc. d/b/a Cranberry Mall ShopIN Save. Case6-CP-42127 February 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 28 June 1985 Administrative Law Judge Rus-sellM. King Jr. issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an opposing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's' rulings, findings,' andconclusions and to adopt' the recommended Order.The judge found that the Respondent Union vio-lated Section 8(b)(7)(C) of the Act by picketing atthe Cranberry Mall Shop 'N Save (the Employer),primarily to obtain recognition, without a petitionunder Section 9(c) having been filed within a rea-sonable period of time from the commencement ofsuch picketing. The Union in its exceptions con-tends, inter alia, that the judge. erred by failing toconclude that a' meritorious 8(a)(2) charge in anearlier case filed against the -Employer, Case 6-CA-17666, served as a complete defense to thefinding of an 8(b)(7)(C) violation in the instantcase. The General Counsel, in her answering brief,contends that the Board has long ' held that thefiling of meritorious charges under Section 8(a)-save those involving a meritorious 8(a)(5) refusal-to-bargain charge-do not excuse a picketing unionfrom the obligation to a file representation petitionunder Section 9(c).Hod Carriers Local 408 (BlinneConstructionCo.),135NLRB 1153, 1166 fn. 24(1962).We agree with the General Counsel thatBlinne,above, controls the instant case. InBlinne,theBoard, after reviewing the legislative history ofSection 8(b)(7), determined that Congress was un-willingtowriteanexemption into Section8(b)(7)(C) dispensing with the need to file a repre-sentation petition whenever employer unfair laborpracticeswere alleged. In this regard, the BoardiThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsspecifically noted that Congress rejected a pro-posed amendment to Section 10(1) that would havemade any unfair labor practice under Section 8(a) adefense to a charge of an 8(b)(7) violation.2Blinnerecognized only one situation in which a represen-tation petition would not be required under Section8(b)(7)(C):when a meritorious 8(a)(5) charge hadbeen filed, which would moot the unresolved ques-tion concerning representation, and thereby resultin dismissal of the petition.Here, the credited evidence clearly establishesthat the Union's many months of picketing at thestore had a recognitional object, albeit it may alsohave had other objects of protesting alleged areastandards violations or protesting the Employer'salleged 8(a)(2) violations.No timely election peti-tionwas filed, and no meritorious 8(a)(5) chargeexisted that would have mooted the- underlyingquestion concerning representation.Accordingly,underBlinne,Section 8(b)(7)(C) is applicable and aviolation of Section 8(b)(7)(C) has occurred.The judge also found that the outcome of the in-stant case was not affected by the Union's thenpending appeal before the Third Circuit regardingthe Regional Director's approval of informal settle-ment agreements in Case 6-CA-17666 as well as inother related cases filed by the Union against thepredecessor employer and the allegedly , asuniona Because the issuance of the judge's deci-sion, the Third Circuit on 16 April 1986 vacatedthe informal settlement agreements and remandedthe cases to the Board for an evidentiary, hearingon the Union's objections to the settlement agree-ments.4 The Board thereafter filed a petition forcertiorari before the Supreme Court, which wasgranted on 12 January 1987. In our view, thesesubsequent events do not warrant a contrary resultfor the same reason, set forth above, thateven ameritorious8(a)(2) charge is not a defense to an al-leged 8(b)(7) violation,Blinne,above.At most, ameritorious 8(a)(2) charge precludes application fora restraining order pursuant to Section 10(1). Thus,even if, as a result of a later Court ruling, the earli-er unfair labor practice charges ultimately shouldgo to a hearing and be found meritorious-andtherefore a valid object of the picketing-the factremains that the Union picketed the Employer's2Blinneat 1165 Sec 10(1) merely provides, in pertinent part, that aBoard "officer or regional attorney shall not apply for any restrainingorder under section 8(b)(7) if a charge against the employer under section8(a)(2) has been filed and after the preliminary investigation, he has rea-sonable cause to believe that such charge is true and that a complaintshould issue."3The judge relied on the approval of the settlements as having "re-moved any possibility that unfair labor practices could be a valid objec-tive of picketing in this case, notwithstanding the fact that the [U]monobjected to the settlement[s]4 788 F.2d 178283 NLRB No. 21 FOOD & COMMERCIAL WORKERS LOCAL 23 (CRANBERRY MALL)store with a recognitional object for more than 30days without a representation petition having beenfiled and thereby violated Section 8(b)(7)(C).5ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, UnitedFood and CommericalWorkers InternationalUnion, Local Union 23, AFL-CIO-CLC, its offi-cers,agents,and representatives, shall take theaction set forth in the Order.5 The judge concluded that the Union unlawfully picketed at the storebetween 24 September 1984 and 26 April 1985, the date a temporary in-junction was obtained. We note, however, that the start of the 10(b) limi-tation period was 4 October 1984. Therefore, and in light of our decision,the finding of a violation dates from 4 October 1984. Accordingly, weamend Conclusion of Law 3 to read as follows: "That by picketing theCompany's Mars, Pennsylvania store with picket signs between 4 Octo=her 1984 and 26 April 1985, the Respondent Union violated Section8(b)(7)(C) of the Act "Barton A.Myers, Esq.,for the General Counsel.Peter J. Ford, Esq.,of Washington, D.C., andJames AReehl,Esq., iof Pittsburgh,Pennsylvania, for theUnion.Daniel Cooper, Esq.,of Monroeville, Pennsylva-nia, for the Charging Employer.DECISIONSTATEMENT OF THE CASERUSSELL M. KING JR., Administrative Law Judge.This case was heard by me in Pittsburgh, Pennsylvania,on 14 and 15 May 1985. The charge was filed by theEmployer, Vic'sMarkets, Inc. d/b/a Cranberry MallShop `N Save (the Store or Company) on 4 April 1985,2and the complaint was issued on 19 April 1985 by theRegional Director for `Region 6 of the National LaborRelations Board on behalf of the General Counsel.3 Thecomplaint alleges that the United Food and CommercialWorkers International Union, Local Union 23, AFL-CIO-CLC (the Union) unlawfully demanded that theCompany recognize it as the exclusive collective-bargain-ing representative of its employees at its store in Mars,Pennsylvania, by unlawfully picketing the store withsigns indicating that the Store had committed unfairlabor practices and did not comply with area standards,all in violation of Section 8(b)(7)(C) of the NationalLabor Relations Act.4Reehl was not present on the second day of the hearing.The word "store," when used, will also and often refer to the actualfacility involved in the case'The term "General Counsel," when used, will normally refer to theattorney in the case acting on behalf of the General Counsel of the Boardthrough the Regional Director4 29 U S C. § 151 et sets Sec 8(b)(7) reads as follows-It shall be an unfair labor practice for a labor organization or itsagents-(7) to picket or cause to be picketed, or threatened to picket orscause to be picketed, any employer where an object thereof is forc-ing or requiring an employer to recognize or bargain with a labor117The Union, in its answer, defends the complaint onfourgrounds.First,, theUnion contends the picketingwas not for recognitional purposes. Second, the Unionalleges that at the time of the picketing, there was apending unfair labor practice charge by the union againstthe store that has not been remedied because of an in-valid settlement agreement. Third, the union claims thatthe complaint alleges unfair labor practices barred by thelimitation period contained in Section 10(b) of the Act,and thus the entire complaint should be dismissed. Last,the Union contends that the picketing the Union engagedinwas protected by Section 8(c) of the Act and the firstamendment to the United States Constitution.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General, Counsel and counsel forthe union, I make the followingFINDINGSOF FACT51.JURISDICTIONThe pleadings and admissions established the followingjurisdictional facts. At all timesmaterial, the Company, aPennsylvania corporation with facilities located in Pitts-burgh,Gibsonia, and Mars, Pennsylvania, has been en-gaged in theretailsale of groceries. The Company'sorganization as the representative of his employees,or forcing or re-quiring the employees of an employer to accept or select such labororganization as their collective-bargaining representative, unless suchlabor organization is currently certified as the representative of suchemployees.(A) where the employer has lawfully recognised,in accordancewith this Act [subchapter]and other labor organization and aquestion concerning representationmay not appropriately beraised under Section 9(c) of this Act [section 159(c) of this title].(B) where, within the preceding twelve months a valid electionunder Section 9(c) of thisAct [section,159(c)of this title]has beenconducted, or(C) where such picketing has been conducted without a petitionunder Section 9(c) [section 159(c) of this title] being filed within areasonable period of time not to exceed thirty days from the com-mencement of such picketingProvi4ed,That when such a petitionhas been filed the Board shall forthwith,without regard to theprovisions of Section 9(c)(1) [section 159(c)of this title]or the ab-sence of a showing of a substantial interest of the labor organiza-tion, direct an election in such a unit as the Board finds to be ap-propriate and shall certify the results thereof:Provided further,That nothing in this subparagraph(C) shall be construed to pro-hibit any picketing or other publicity for the purpose of truthfullyadvising the public(including consumers) that anemployer doesnot employ members of,or have a contract with, a labor organiza-tion, unless an effect of such picketing is to induce any individualemployed by any other person in the course of his employment,not to pick up, deliver or transport any goods or not to performany servicesNothing in this paragraph(7) shall be construed to permit any actwhich would otherwise be an unfair labor practice under this Sec-tion 8(b) [this subsection].5The facts found are based on the record as a whole and on my obser-vation of the witnesses. The credibility resolutions have been derivedfrom a review of theentirerecord, with due regard for the logicof prob-ability, the demeanor of the witnesses,and the teachingofNLRB v.WaltonMfg. Co,369 U.S. 404, 408(1962). Regarding those testifying incontradiction of the findings,their testimony has been discredited eitheras having been in conflict with the testimonyof crediblewitnesses, orbecause it was in and of itself incredible and unworthy of belief411testi-mony and evidence,regardless of whether or not mentioned or alludedto, has been reviewed and weighed in light of theentirerecord 118DECISIONS OF THENATIONALLABOR RELATIONS BOARDstore in Marsis the only facility directly involved in thiscase.The Company purchased and commenced oper-ations at the Mars'store about 24 September 1984,6 andin the course and conduct of its business operations attheMars' store the Company has derived gross revenuein excessof $500,000. Also during that period the,-Com-pany, in the course and conduct of its business oper-ations, purchased and received at its Mars' store prod-ucts, goods, and materials valued in excess of $50,000 di-rectly from points located outside of the Commonwealthof Pennsylvania.Thus, I find,as alleged and, admitted,that the Company has been at all times material an em-ployer engaged in commerce within,the meaning of Sec-tion 2(2), (6), and (7) of the Act.Also,as alleged and admitted,I find that at all timesmaterial the Union has been,and is now,a labor organi-zation within the meaning of Section 2(5) ofthe Act.II.ALLEGED UNFAIR LABOR PRACTICESA. Background and Initial FactsVictor Wukits, the company's president, purchased thestore in Mars on 24 September from Charlie BrothersCompany, Inc. (Charlie's), and thus became a successoremployer. In April Charlie's had granted recognition totheUnited Steelworkers of America, Local 23 (Steel-workers) as the exclusive collective-bargaining represent-ative of its nonsupervisory employees, and in May Char-lie's entered into a collective-bargaining agreement withthe Steelworkers effective 29 April 1985 and expiring 30April 1988. The Union in this case was apparently acompeting union with the Steelworkers in the Spring of1984 and after Charlie's recognized the Steelworkers, theUnion in this case filed unfair labor practice chargesagainst both Charlie's and the Steelworkers, alleging thatCharlie's had unlawfully recognized and given aid andsupport to the Steelworkers in violation of Section8(a)(2) of the Act, and that the Steelworkers had unlaw-fully accepted such recognition in violation of Section8(b)(1)(A) of the Act. The Regional Director issued acomplaint against Charlie's and the Steelworkers as aresult of the charge.Wukit's knew of this fact when hepurchased the store on 24 September and he also knewthat the Union in this case had been picketing the storesince at leastJuly. However, when Wukits purchased thestore he also recognized the Steelworkers as the collec-tive-bargaining representativeof the employees andadopted the contract that had been entered into betweenCharlie's and the Steelworkers effective 29 April. As aresult thereof, the Union continued picketing the Store,continued to obtain its own signed union authorizationcards from the employees, and continued to pursue orga-nizing attempts at the Store. It was stipulated' in the casethat during the months of May, June, and July the unionhad obtained 73 signed union authorization cards fromthe Store's employees and further obtained an additionalsigned card' in March 1985.7 On 5 October the Union6All dates in July through December are in 1984,,and all dates in Jan-uary through June are in 1985-'From the record in this case,itcannot be concluded that these 74cards constituted a majority of the store's nonsupervisory employeesfiled additional unfair labor practice charges against theStore and its new owner and on 14 November the ,Re-gionalDirector issued a complaint against the Store,which again charged the Store with unlawfully recogniz-ing and rendering unlawful assistance and support to theSteelworkers, in violation of Section 8(a)(2) of the Act(Case 6-CA-17666). Throughout 'this period of time theUnion continued to picket the Store with picket signswhich included allegations that the store was guilty ofunfair labor practices.On 26 November a settlement wasentered into by the Store and the Steelworkers in theearlier case againstCharlie'sand the more recent caseagainstthe Store, and although the Unionin this casewas listed as a party to that settlement agreement, it re-fused to enter into the agreement. The Regional Directorapproved the settlement over the objections of theUnion, and the Union appealed that approval to the Gen-eral ' Counsel,who denied' the appeal on 22 January. aThe major thrust of the settlement was the rejection bythe Store of the Steelworkers and their earlier contract.After this settlement the Union continued to picket theStore with signs alleging unfair labor practices, and con-tinued its attempts to obtain recognition by the Store anditsowner,Wukits.This picketing ceased on 6 March1985 but again commenced on 18 March,9 but with thepicket signs alleging the failureof theStore to meet areastandards.On 8 April the picket signs were againchanged to allege unfair labor practices by the Store.Prior to the 26 November settlement, the Union had notfiled a petition for representation with the Board, appar-entlybecause of the pending unfair labor practicecharges by the Union both against Charlie's and theSteelworkers, and later against the Store's new owner-ship, and the Board's so-called "blocking policy," underwhich a labor organization could not obtain a Board-conducted election during the pendency of unfair laborpractice charges. After the cases themselves were settledand the Union's appeal to the General Counsel of the set-tlement approval by the Regional Director was deniedon 22 January, about 26 February the Union filed ' a; peti-tion for review of that approval in the United StatesCourt of Appeals for the Third Circuit and the record inthis case reflects as yet no final disposition of that' peti-tion for review.' ° As indicated earlier, the Union's pick-eting at the store continued with only a short interrup-tion between 6 and 18 March. The Union to date has notfiled a petition for representation with the Board pursu-ant to Section 9(c) of the Act. The Regional Directorissued the complaint in this case on 19 April and pursu-ant to Section 10(1) of the Act, also obtained a temporaryinjunction against the Union and its picketing in the ap-9 In his brief,counsel for the Union alleges that settlement negotiationswere held and the settlement, was reached without the Union's knowl-edge, and cites a statement to that effect in his letter of appeal to theGeneral Counsel That letter of appeal was admitted into evidence, overthe objection of the General Counsel. Other than the allegation in thebrief and the statement in the letter of appeal, there is no other recordevidence or testimony to support the contention.9The Unionclaims the picketing again commenced on the 25 MarchThis dispute will be discussed later10Throughout all the appeals the Union has requested an evidentiaryhearing on its objections to the settlement agreement FOOD & COMMERCIAL WORKERS LOCAL 23 (CRANBERRY MALL)propriate United States District Court on 26 April. That'temporary injunction presumably will remain in effectuntil final disposition of this case.B. TheSpecific Actsof Picketing and OrganizationalAttempts of the UnionAs indicated earlier,picketing at the store commencedin July 1984,and except for a short period in March1985,the picketing continued on a daily basis until theUnion was legally enjoined from such picketing on 26April.This picketing normally consisted of two individ-ual picketers and at least one picket sign,and except forthe period between 18 March and 8 April, the picketsigns alleged that the store was guilty of unfair laborpractices.VictorWukits purchased the store on 24 Sep-tember but prior thereto,and sometime in early to mid-September,Union trustee Carl Huber telephoned Wukitsand indicated that he wanted to talk to Wukits about"accreting"the collective-bargaining contract which theUnion had recently negotiated and entered into,with theother two stores that Wukits owned.At that time Wukitsessentially rejected any such conversations."Sometimein mid-October two individuals identifying themselves asrepresenting the Union came into the store, one of whichwas Black.Wukits testified that the black individualidentified himself as one "Gregory Hazlett"or somethingsimilar.' aWukits testified that the black man gave him"a card,"which he has since lost,and that this individualalso indicated that he wanted to speak to him about get-ting rid of the pickets in front of the store,and furtherindicated that he wanted to discuss a collective-bargain-ing agreement with him.Wukits referred both individ-uals to a firm named Human Resources Management,Inc. (HRM),a labor consulting firm that representedVic'sMarkets, Inc. In late January union business agentPatrickMonaco, who was assigned by the Union to ad-minister the two contracts at the company's other stores,telephoned,the .store's roving Supervisor James Maccag-lia and asked him to speak to Wukits about accreting theother two contracts to the Mars Store.' 3 Maccaglia testi-fied that he related his conversation toWukits,whonever responded to Monaco's request.Thus,and ap-proximately 2 weeks later,Monaco again telephonedMaccagliawith the same request, and again Wukitsneverresponded.Inapproximatelymid-FebruaryMonaco talked with Wukits in person at the Gibsoniastore and according to Wukits,Monaco stated,"...ifyou sit down and talk to him [Union trustee Huber]about accreting the contract,he'll get the pickets out ofthere."Wukits then indicated his desire not to discussthematter of accretion and that he did not'think itwould be legal to engage in such discussions, and againreferred Monaco to his labor consultant HRM, indicatingthat he should specifically contact one Richard Goclano11CarlHuber did not testify in the case.12 It was stipulated in this casethat one GregoryC. Hamblet was anemployeeof the United Food and Commercial WorkersInternationalUnion and was assigned to assist the Union(Local23) in the Pittsburgharea in organizing activities during theperiod from 6 Octoberto the endof October1984, and that he was a blackman. No individual by thename of "Hazlett" or Hamblet testified in the case.13 PatrickMonaco also did not testify in the case.119of TIRM.Goclano+testified thatMonaco did telephonehim in late February about attempting to set up a- meet-ingwith himself,Union Trustee Huber and Wukits todiscuss recognitionof the Unionand the implementationof a contract at the Mars store.According to Goclano,Monaco also related that he had attempted to set up sucha meetingdirectly withWukits andMaccaglia,but hadbeen unsuccessful.Goclano's reply to Monaco's requestwas negative at that time, 'and Goclano met in personwith Monaco the first week of March 1985,whereuponMonaco renewed his request for a meeting to discussrecognition and a contract at Mars,and Goclano firmlyindicated that at that time that he did not think such ameeting and discussions would be appropriate.On 6 March 1985 the pickets at the Store were re-moved and two staff organizers for the Union came toand entered the store and had conversations with at leasttwo employees and also handed them cards.SupervisorMaccaglia was in the Store at that time and after watch-ing this activity he asked both organizers to leave, andafter a short confrontation both organizers left. t 4 Mac-caglia indicated that later on that afternoon one of theorganizers returned and approached employee John Pe-terman who was outside of the Store collecting shoppingcarts in the parking lot. Peterman testified that he wasapproached by organizer Krampert while in the parkinglot and that Krampert suggestedthey bothmeet in alocal bar after work.Peterman did meet Krampert in thebar after work and Peterman testified that Kfampertasked him to sign a union authorizationcard,which hedid, but using a false last name.The two staff organizerscontinued to solicit employees outside of the Store andin the parking lot for a period of time after March 6 butaccording to Kean,their attempts to solicit the supportof the store's employees were unsuccessful.' 5AccordingtoMaccaglia and Wukits, the pickets reappeared-in frontof the Store on 18 March and the picket signs then al-leged that the Store violated area wage and other stand-ards, as opposed to alleging that the Store was guilty ofunfair labor practices.' 614 One Ronald Kean testified on behalf of the Union in this case Hisposition was the director of organizing for the union.Kean admitted thathe sent the two staff organizers to the store on 6 March and identifiedthem as Sandra Thompson and Douglas Krampertis Store Supervisor Maccagha indicated that the two staff organizersremained outside for a 2-week period after 6 March, but Kean testifiedthat they remained only 1 week.Other than Kean,the director of orga-nizing, only one other witness was called on behalf of the Union in thecase and that was the Union's bookkeeper,Rita Nist.16 There is a dispute in this case about whether the pickets reappearedon 18 or 25 March Bookkeeper Rita Nist was called,for the purpose ofproving that the picketing resumed on 25 March, through certain recordsthat she kept All of the pickets at the Store had been hired, outside pick-etsNist was responsible for the union's payroll and thus for making pay-ment to these pickets Certain of Nist's payroll records were admittedinto evidence that did tend to indicate that payments did not resume until25MarchHowever, she also conceded that the'information in herrecords were derived from reports she had received and both she andKean conceded that they never visited the Store at any time relevant inthis case. On the other hand, Wukits and Maccaglia were definite andcertain in their testimony that the pickets reappeared on March 18, and Iso find that such was the case 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Union's attorney James Reehl sent a letter to thestore which was received on 25 March. In that letter ademand was made that the store meet the minimumstandards of wages, hours, and working conditions for allretail store employees in the area. The letter also con-tained the following statement:"Thisletter is not intend-ed as a demand upon you to sign a contract with Local23 .... " The store's attorney, Daniel W. Cooper, re-plied to Attorney Reehl's letter on 3 April and that letterindicated the store's intention to file unfair laborprac-tices charges with the Board if the union's picketing con-tinued.On 4 April the Store did file such charges thateventually led to the issuance of the complaint in thiscase on 19 April. About 8 April the picket signs wereagain changed allegingtheCompany to be guilty ofunfair labor practices, and on 26 April 1985 the Unionwas legally enjoined from picketing the store.C. Evaluation of Evidence and Law and InitialConclusionsSometimeprior to 24 September, the date the Compa-ny purchased the Mars store, Union Trustee Carl Huberapproached the Company's PresidentVictor Wukits andrequestedthatWukits recognize the union as the solerepresentative of the Store's nonsupervisory for employ-ees the purposesof collectivebargaining.Huber alsoaskedWukits to extend the existing contracts at theCompany's other twostoresto the Mars' store by "ac-cretion."_-Wukits refused.17 In mid-October two unionrepresentatives cameto the store and talked to Wukitsabout gettingrid of the pickets anddiscussinga collec-tive-bargaining agreement.In lateJanuary and, early Feb-ruary Union-BusinessAgent Monaco telephoned StoreSupervisorMaccagliaand asked him to talk to Wukitsabout extending or "accreting" the union contracts withthose existingat the Company's other two stores. In mid-February Monaco talked personally with Wukits at theCompany's Gibsonia store about accreting the contractand getting rid of the pickets at the Mars store.In lateFebruary and early March Monaco talked the Compa-ny's labor consultant, Goclano, about the same subject.1817 This conversation, among others, were alleged as specific violationsin,the complaint.Because it was definitely outside the 6-month limitationperiod contained in Sec. 10(b) of the Act, at the hearing the Unionmoved to dismiss the entire complaint, or in the alternative, to strike anyreference to the conversation in the complaint, citingMachinists Local1424 (BryanMfg.) vNLRB,362US. 411 (1960) (also cited in theUnion's brief) I ruled the reference to the conversation could remain inthe complaint although indicating it could not,and would not constituteany violation of the Act, and that I would consider it, if at all, only asbackground evidence, and then only if supported by testimony in thecaseHuber did not testify in the caseWukits did creditably testify in thecase, and about this and other conversations Accordingly, I accept theconversation and the reference to it in the complaint only as backgroundevidence. I note also thatBryanMfg.supra, also held that when occur-rences within the 10(b) limitation period in and of themselves constituteunfair labor practices, earlier events may be utilized to shed light on thetrue character of the matters occurring within the limitation period. Ithus find the Union's 10(b) limitation defense to be without merit.isThe settlement agreement in the earlier unfair labor practice casewas admitted into evidence It was approved by the Regional Directoron 27 Novemberand contained an immediate60-day posting provisionanda notice that was extensive and complete Thus, a considerable partof the timeframe involved was also a posting period for the Store BothWukits and Goclano testified that they had doubts about the legality ofFrom 6 to 18 March the pickets were removed and on 6March the Union admittedly sent two organizers to thestore to solicit support for the union and signed Unionauthorization cards. Although they actually entered thestore on-6 March they continued their organizing activi-tiesoutside of the store until 18 March, when picketsreappeared with picketsignsthen alleging the store's fail-ure to follow area standards. Some 21 days later, on 8April, the picketsignswere changed back to allegeunfair labor practices by the store. The picketsand signsremained until the temporary injunction was obtained on26 April.Section 8(b)(7) of the Act was added by Congress tothe Act in 1959 to proscribed picketing by an uncertifiedUnion when "an" object of such picketing is recognitionor organization.Laborers Local 840 (Blinne Construction,135 NLRB 1153 (1962). If either recognition or organiza-,tion is found to be "an" object of the picketing, the limi-tations of Section 8(b)(7) will apply despite the existenceof other legitimate objectives.MachinistsLocal 1173(Alabama Motors),266 NLRB 91 (1983);ElectricalWork-ers IBEW Local 265 (R P & M Electric),236 NLRB 1333(1978), enfd. 604 F.2d 1091 (8th Cir. 1979);Houston Bldg.TradesCouncil (Everett Construction),136NLRB 321(1962).19More specifically Section 8(b)(7) makes unlaw-ful organizational or recognitional picketing by an uncer-tified union when another union has been lawfully recog-nized by the employer under Section 9(c) of the Act(8(b)(7)(A)),when a valid election had been held withinthe preceeding 12 months (8(b)(7)(B)), or when no peti-tion for an election had been filed within a reasonableperiod of time not to exceed 30 days from the com-mencement of the picketing (8(b)(7)(C)), as alleged inthis case. The object of the picketing must be ascertainedfrom the union's overall conduct.Operating EngineersLocal 4 (Seward Construction),193NLRB 632 (1971);Teamsters Local 618 (S & R Auto Parts),193 NLRB 714(1971). This may include events which precede as well asthose that accompany the picketing.Retail Clerks Local345 (Gem of Syracuse),145NLRB 1168, 1172, (1964).Other factors that tend to show a recognitional or orga-nizational objective include oral requests to employees tojoin the Union and an indication that pickets will be re-moved only when recognition is received.Gem of Syra-cuse,supra;Retail Clerks Local 212 (Maxam Buffalo),140NLRB 1258, 1265 (1963).-I find and conclude in this case that the Union's pick-eting at the Mars' store after 24 September was'primarily(if not solely) to obtain recognition, and thus violative ofSection 8(b)(7)(C)'of the Act as alleged in the complaint.Ifind that the Union's temporary ' change to claims ofviolations of area standards by the store is in no way in-consistent with the above conclusion.ElectricalWorkersIBEW Local 265 (R P & M Electric),supra. I further findthat the pending appeal before the Third Circuit regard-even talking to any of the Union's representatives during the postingperiod19 In its brief, the Union curiously avoids headon the issue of "organi-zational"picketing, although the record reflects there was organizing at-tempts or activity by the Union after the Company purchased the storeon 24 September. FOOD & COMMERCIAL WORKERS LOCAL 23 (CRANBERRY MALL)ing approval of the settlement of the earlier cases doesnot affect the outcome of this case. The administrativedetermination by the General Counsel to dispose of thosecases removed any possibility that unfair labor practicescould be a valid objective of picketing in this case, not-withstanding the fact that the Union objected to the set-tlement.Waiters & Bartenders Local 500 (Mission ValleyInn),140 NLRB 433 (1963).20 In its brief, the Unioncites two cases as contrary authority,Hotel & Restau-rants Employees Local 274 (Warwick Caterers),269 NLRB482 (1984), andMistletoe Express Service,268 NLRB 1245(1984). In my opinion, those cases are distinguishablefrom thiscase.InWarwickthe Union had filed 8(a)(5),(3), and (1) charges against the employer claiming repre-sentation under the successorship or alter ego theory.The Regional Director dismissed the charges and theGeneral Counsel approved the dismissal. The union thenpicketed the employer, who thereafter filed 8(b)(7)(C)charges against the union and the Regional Directorissueda complaint based on those charges. The judgefound a violation after refusing to consider the union'srepresentation defense, which was the basis of its earlier8(a)(5) charge.The Board reversed and remanded thecase to the judge with instructions to consider theunion's defense. In the instant case there was no repre-sentation issue or 8(a)(5) issue, and no incumbent or in-tervenor union after the earlier settlement.SeeBlinneConstructionCo.,supra.Mistletoewas a representationcase. The petitioning union filed a representation petitionwith the Board and thereafter Sections 8(a)(2) and8(b)(l)(A) unfair labor practice charges against the Em-ployer and intervenor Union. The Regional Director ul-timately decided to grant the petitioning Union's requestto waive the Board's blocking rule and proceed with therepresentationcase, including both Unions. The Employ-er appealed the Regional Director's decision to theBoard, alleging that the pending 8(a)(2) charge shouldblock the representation proceeding, and the Boardagreed. Again, in the instant case there is no representa-tion issue.The Union's fourth defense in its answer al-leged that the Union's picketing was protected by Sec-tion 8(c) of the Act and the first amendment to the Con-stitution, i.e., a freedom of speech assertion. I also findthis defense to be without merit, and I note further inthis regard that the defense was not mentioned or dis-cussed in the union's brief.On the foregoing findings of fact and initial conclu-sions,and on the entire record, I make the followingCONCLUSIONS OF LAW1.That the Charging Company is an employer withinthe meaning of Section 2(2), (6), and (7) of the Act.2.That the Respondent Union is a labor organizationwithin themeaningof Section 2(5) of that Act.20 The Union's appeal is based on the Third Circuit's holding inLeeds& Northrup Co. v NLRB,357 F.2d 5-29 (1966), wherein the court heldthat a' charging party is entitled to an evidentiary hearing, on its objec-tions to an informal settlement agreement The circuitsare split on theissue, andas counsel well knows, I am duty bound to followBoard lawin the absence of a clear U S. Supreme Court mandateInote again,however, that the posted notice included in the settlement is lengthy andappears to be complete1213.,That by, picketing the Company's Mars, Pennsylva-nia store with picket signs between 24 September 1984and 26 April 1985, the Respondent Union violated Sec-tion 8(b)(7)(C) of the Act.4.That the violation found in paragraph 3 above, af-fected commerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent Union,United Foodand CommercialWorkers InternationalUnion,LocalUnion 23,AFL-CIO-CLC hasengaged in certain unfairlabor practices,we shall order it to cease and desisttherefrom and take certain affirmative action that wefind necessary to effectuate the policies of the Act, as setforth below.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed2lORDERThe Respondent, United Food and Commercial Work-ers International Union, Local 23, AFL-CIO-CLC, itsofficers, agents, successors, and assigns, shall1.Cease and desist from picketing, or causing to bepicketed, the premises of the Employer, Vie's MarketInc. d/b/a Cranberry Mall Shop `N Save, with an objectof forcing or requiring the Employer to recognize orbargain with the Union as the representative of its em-ployees or to force or require the employees of the Em-ployer to accept or select the Union as their collective-bargaining representative, the Union not being currentlycertified as the representative of such employees, and apetition under Section 9(c) of the Act not having beenfiledwithin a reasonable period of time from the com-mencement of such picketing.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its business offices copies of the attachednoticemarked "Appendix."22 Copies of the notice, onforms provided by the Regional Director for Region 6,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted., Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.21 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoardand all objections to them shall be deemed waived for all pur-poses22 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."